Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the following communication: RCE filed Oct. 8, 2021.  
Claims 28-44 are pending in the case. Claim 28 is independent claim.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Oct. 8, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 28-33, 35-37, 40, 41 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (hereinafter Lee) U.S. Patent Publication No. 2010/0269040 in view of Dellinger et al. (hereinafter Dellinger) U.S. Patent Publication No. 2012/0311499.
In regard to independent claim 28, Lee teaches an information processing device, comprising: a display configured to display a plurality of indicators associated with a plurality of application programs, respectively; a touch panel configured to detect a tap at an indicator on the display (see e.g. para [6]-[12] – a tap is a touch of the screen); and 
at least one processor configured to cause the information processing device to perform a first plurality of operations or a second plurality of operations when the information processing device is in a locked state (see e.g. para [10]), wherein: 
the first plurality of operations comprise: displaying a plurality of first indicators including a first indicator associated with a first application program (see e.g. Fig. 5A and para [10] [12] [105]– icons shown in the partially unlocked state corresponds to the recited “first indicators) without displaying a lock icon (see e.g. para [92] – “the controller 180 may display a locking icon 210 which indicates a locked state on the display 151. Alternatively, a message in lieu of the locking icon 210.”), in response to the information processing device receiving a first user operation (see e.g. Fig. 3, 4 and para [97]) wherein the plurality of first indicators are associated with a plurality of selectable application programs (see e.g. Fig. 3), and executing the first application program in response to the touch panel detecting a selection at the first indicator (see e.g. Fig. 5A and para [10] [12] [105]- “third touch on the unlocking icon for a predetermined time, and wherein one of the plurality of locked items will unlock in response to the detected third touch and a drag of the unlocking icon to the one of the plurality of locked items” “a user may select and drag the locking icon 210 to a desired position of a screen. Thus, after selecting the locking icon 210, if the user drags the locking icon 210 toward a specific menu icon displayed on the screen 420, the controller 180 may release a locked state of the specific menu icon.“); and 
the second plurality of operations comprise:   
displaying an interface for receiving unlocking information, in response to the information processing device receiving a second user operation, displaying a plurality of second indicators including a second indicator associated with a second application program in response to the information processing device receiving the unlocking information (see e.g. Fig. 5A and para [7] [92] – icons shown in the fully unlocked state corresponds to the recited “second indicators”), and executing the second application 
wherein the plurality of first indicators is fewer than the plurality of second indicators (see e.g. para [10] – “only functions associated with icons displayed on an initial start screen of the mobile terminal are accessible in the partially unlocked state of the mobile terminal. Additionally, all functions associated with the mobile terminal are accessible in the fully unlocked state of the mobile terminal”).  
Lee does not expressly show tap the indicator and immediately execute/launch the application after the tap.  However, Lee expressly indicates that user can select icon and launch application using tap – see e.g. para [104] “a user selects a menu icon via a long touch or double touch” Further, Lee clearly discloses that drag operation is not required to select icon in the partially locked state (“[t]he mobile terminal may be unlocked when the locking icon 210 is touched for a pre-determined time. – see para [98]” “Additionally, the menu icons may remain in a locked state to prevent an inadvertent execution of a function associated with the menu icon - see para [104]”).  Furthermore, Dellinger teaches similar feature (see e.g. Fig. 5C 5O para [228] - “The device detects user input to activate a respective restricted application launch icon (706). In some embodiments, the input is a gesture, such as a tap gesture or a drag gesture, on the respective restricted ) Both Lee and Dellinger are directed to launch certain applications in locked/protected state (see e.g. Dellinger Abstract).   Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Lee and Dellinger in front of them to modify the system of Lee to include the above feature.  The motivation to combine Lee and Dellinger comes from Dellinger.  Dellinger discloses the motivation to allow user to tap on application icon and launch the application in locked/protected state (see para [228]).
In regard to dependent claim 29, Lee teaches the first application program and the second application program are the same program (see e.g. Fig. 5C and para [10]).  
In regard to dependent claim 30, Lee teaches an appearance of the first indicator is same as an appearance of the second indicator (see e.g. Fig. 5C and para [10]).  
In regard to dependent claim 31, Lee teaches an appearance of the first indicator is different from an appearance of the second indicator, and wherein the first application program is different from the second application program (see e.g. Fig. 5C and para [10]).  
In regard to dependent claim 32, Lee teaches an appearance of the first indicator is different from an appearance of the second indicator, and wherein the first application program and the second application program are the same program (see e.g. Fig. 5C – the internet icon is expanded).  
In regard to dependent claim 33, Lee teaches the interface comprises a window to receive the unlocking information (see e.g. para [71] – The examiner note that the window based GUI is well-known in the art).  
In regard to dependent claim 35, Lee teaches the first user operation comprises a slide on the touch panel (see e.g. para [6]).  
In regard to dependent claim 36, Lee teaches a hardware key to receive the second user operation (see e.g. para [43] [95] – “The user input unit 130 may include a keypad, a dome switch, a touch pad (constant voltage/capacitance), jog wheel, or jog switch” “or pressing a specific button on the mobile terminal”).  
In regard to dependent claim 37, Lee teaches executing the first application program includes executing an operation of the first application program (see e.g. Fig. 5B 5C).  
In regard to dependent claim 40, Lee teaches executing the first application program includes providing a graphical user interface of the first application program (see e.g. Fig. 5B 5C).  
In regard to dependent claim 41, Lee teaches the graphical user interface of the first application program fills the display (see e.g. Fig. 5B 5C).   
Claim 44 is rejected for its dependency from claim 28.  Claim 44 would be allowable if written in independent form. 

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Dellinger and in further view of Jobs et al. (hereinafter Jobs) U.S. Patent Publication No. 2008/0122796.
In regard to dependent claim 34, Lee does not expressly show the unlocking information comprises a password.  However, Jobs teaches similar feature (see e.g. para [178] and Fig. 3A-3C – “unlock gesture, the device displays a ”).  Both Jobs and Lee are directed to unlocking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Jobs and Lee in front of them to modify the system of Lee to include the above feature.  The motivation to combine Jobs and Lee comes from Jobs.  Jobs discloses the motivation to ask for password before unlocking the screen (see para [178]).
Claims 38 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Dellinger  and in further view of Bok et al. (hereinafter Bok) U.S. Patent Publication No. 2011/0256848.
In regard to dependent claim 38, Lee does not expressly show displaying the first indicator associated with the first application program includes reducing the brightness of a portion of the display.  However, Bok teaches similar feature (see e.g. para [74] [75] – “the cover layer may be moved and then displayed depending on the touch moving gesture (step 605). While the cover layer is being moved, the underlying background screen is divided into a region still covered with the cover layer and the other region exposed”).  Both Bok and Lee are directed to unlocking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Bok and Lee in front of them to modify the system of Lee to include the above feature.  The motivation to combine Bok and Lee comes from Bok.  Bok 
In regard to dependent claim 39, the modified Lee teaches the portion of the display is an area out of the first indicator (see e.g. Bok para [74][75] – the portion of display that is covered/darkened changes based on the gesture).  

Claims 42, 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Dellinger and in further view of Nilsson (hereinafter Nilsson) U.S. Patent Publication No. 2010/0306705.
In regard to dependent claim 42, Lee does not expressly show the first plurality of operations further comprises decreasing a brightness of the display when displaying the plurality of first indicators, in response to the information processing device receiving the first user operation.  However, Nilsson teaches that brightness level can be changed when screen enters lock mode (see e.g. para [47] – “allow a user to customize various display-related parameters, such as the locations for displaying items of interest, brightness parameters for displaying items of interest, size parameters associated with displaying items of interest, etc., associated with information provided on display 130 while display 130 is in a lockscreen mode”).  Both Nilsson and Lee are directed to unlocking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Nilsson and Lee in front of them to modify the system of Lee to include the above feature.  The motivation to combine Bok and Lee comes from Nilsson.  
Claim 43 is rejected for its dependency from claim 42.  Claim 43 would be allowable if written in independent form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179